 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupervisors as defined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9(b) of the Act.[Text of Direction of Election omitted from publication.]Inland Steel Products CompanyandTechnical Engineers As-sociation(Independent), Petitioner.CaseNo. 13-RC-6398.July 21, 1959DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Kenneth L. Keith, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Jenkins, and Fanning].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The Petitioner and the Employer stipulated that the followingunit is appropriate for the purposes of collective bargaining:All technical employees at the Employer's Milwaukee, Wisconsin,plant, including checkers A and B, draftsmen detailer B, draftsmendetailer jr., estimator sr., product application draftsmen A, B, C, D,and E, product analyst, time-study man jr., time-study man sr., plantlayout technician, product development draftsmen jr., group leaderestimator, and product development draftsmen sr., but excludingoffice clerical employees, production and maintenance employees,guards, professional employees, and supervisors as defined in the Act.The Employer contends, however, that certain additional employeesalleged to be technical should be included in the unit.The Petitioneropposes the inclusion of these employees on various grounds, as dis-cussed below.The tabulating machine operators sr., comprising seven employees,spend approximately 50 percent of their time wiring IBM panelboards for standard assignments and special projects.These assign-124 NLRB No. 23. INLAND STEEL PRODUCTS COMPANY199ments and special projects deal with statistical computations concern-ing,inter alia,market research, sales analysis, general accounting,personnel records, perpetual inventory, and payroll. In this function,they are required to possess knowledge of complex formulas in highermathematics.In the course of their work they also operate varioustypes of IBM machines.We find that the work of these employeesrequires a sufficiently high degree of technical skill to permit theirinclusion in the unit.'The Petitioner's further contention that theyare confidential employees is without merit.2Accordingly, we shallinclude them.3The production schedulers schedule the production and shipment oforders on hand, expedite orders, and maintain adequate levels of fin-ished inventories.They are assigned to particular manufacturingareas of the plant and to a particular foreman.About 60 percent oftheir time is spent on the floor of the factory and the balance is per-formed in the office.The order scheduler sr. operates as a liaison be-tween the sales department and plant operating units to coordinatecustomers' orders with production and shipping schedules.He oper-ates and maintains schedules of contracts and orders, and makes de-cisions necessary for the adjustments of priority shipments of cus-tomers' orders.He must have knowledge of the products involved inthe order, and occasionally, must be able to check blueprints of theseproducts.The rate clerk (traffic) sr. makes arrangements and negoti-ates contracts for cartage operations.He computes freight rates andaudits and reaudits freight bills for accuracy.The rate clerk (traffic)jr. performs essentially the same duties, but of a less complicated na-ture and involving a lesser degree of responsibility.We find that theemployees in these four categories perform essentially plant clericalfunctions rather than technical skills, and we shall therefore excludethem.4The industrial engineer technician, for about 20 percent of his time,designs material handling equipment and makes layout plans for pro-duction equipment and warehouse storage.About 60 percent of histime is spent computing cost estimates and cost analysis, and about 10percent in the study of a job-evaluation program involving the pro-duction and maintenance employees. In the latter connection, he isoccasionally consulted when there is a dispute with the union over cer-tain job classifications.An engineering degree is not essential toqualify for this position, but an educational background is requiredin time study, factory management, and industrial engineering, plus'SeeKearney & Trecker Corporation,121 NLRB 817.2 SeeLilliston Implement Company,121 NLRB 868.a It is not clear whether Petitioner also contended that these employees are profes-sional.In any case, we find the record does not support such a conclusion.4 SeeFairbanks,Morse & Company,117 NLRB 1.449;Jones-Dabney Company,116NLRB 1556. 200DECISIONSOF NATIONALLABOR RELATIONS BOARD4 to 5 years' experience.The evidence, we find, does not support thePetitioner's contention that this employee is confidential,-' or profes-sional.On this record, we find the industrial engineer technician is atechnical employee, and shall include him in the unit."Group leaders A and B are responsible for the training and per-formance of production application draftsmen.They have inter-viewed job applicants and made recommendations regarding the hire,promotion, reclassification, and discharge of employees, which recom-mendations, the record shows, have been followed in most instances.Accordingly, we find they are supervisors and shall exclude them.We therefore find that the following employees constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9(b) of the Act :All technical employees at the Employer's Milwaukee, Wisconsin,plant, including checkers A and B, draftsmen detailer B, draftsmendetailer jr., estimator sr., product application draftsmen A, B, C, D,and E, product analyst, time-study man jr., time-study man sr., plantlayout technician, product development draftsmen jr., tabulating ma-chine operator sr., industrial engineer technician, group leader esti-mator, and product development draftsmen sr., but excluding officeclerical employees, production and maintenance employees, produc-tion schedulers, order scheduler sr., rate clerk (traffic) sr., rate clerk(traffic) jr., group leader-A, group leader-B, guards, professionalemployees, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]5 SeeLilliston Implement Company, supra.Westinghouse Air Brake Company,119 NLRB 1.391, 1394.ACF-WrigleyStores, Inc.andRetail Clerks International Asso-ciation,AFL-CIO,Petitioner.Case No. 16-RC-2505. July 21,1959DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John C. Crawford, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Fanning].Upon the entire record in this case, the Board finds :1.The Employer 1 is engaged in commerce within the meaning ofthe Act.1The name of the Employer appears as amended pursuant to the motion filed with theBoard.124 NLRB No. 26.